Citation Nr: 0534712	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  02-00 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The appellant asserts that he had Recognized Guerrilla 
service from December 1944 to September 1945 and is entitled 
to certain VA benefits.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines.

As a procedural matter, the Board notes that the appellant's 
initial claim for benefits was denied by letter decisions 
dated in August 2000 and September 2000.  The appellant filed 
a Notice of Disagreement in January 2001, and a Statement of 
the Case was issued in March 2001.  In July 2001, the 
appellant submitted correspondence which was initially 
considered a new claim.  

From that point forward, the issue was characterized as a 
"new and material evidence" claim.  On further reflection, 
the Board considers the July 2001 correspondence as a timely 
substantive appeal to the initial claim and the claim will be 
considered on the merits.  As this provides a broader 
consideration of the evidence, there is no prejudice to the 
appellant.

Nonetheless, in February 2002, the Board denied the 
appellant's claim on the basis that he had not submitted new 
and material evidence.  He appealed the decision to the 
United States Court of Appeals for Veterans Claims (Veterans 
Claim Court).  In September 2003, the Veterans Claims Court 
vacated the Board's decision and remanded the matter to the 
Board for reconsideration.  The Board then remanded the issue 
to the RO for further development.  The claim is now ready 
for disposition.


FINDINGS OF FACT

1.  The U.S. Army Reserve Personnel Center (ARPERSCEN) 
certified that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  

2.  A review of relevant documents was conducted using the 
variation of spellings of the appellant's first name.  


CONCLUSION OF LAW

The criteria for basic eligibility for VA benefits are not 
met.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. §§ 3.40, 
3.41, 3.203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in essence, that he had military 
service as a guerilla in the Philippines during WWII.  He 
asserts that he is entitled to VA benefits as a result of his 
military duties.

In order to be eligible for benefits administered by the VA, 
the evidence must establish that the individual seeking 
benefits is a veteran.  The term "veteran" is defined in 38 
U.S.C.A. § 101(2) as a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
Under 38 C.F.R. §§ 3.40 and 3.41, certain service with the 
Commonwealth Army of the Philippines, with the Philippine 
Scouts, and guerilla service is included for VA benefits 
purposes.

Under 38 C.F.R. § 3.203(a), the VA may only accept evidence 
of service submitted by a claimant, such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department, if the evidence meets the 
following conditions: (1) the evidence is a document issued 
by the service department.  A copy of an original document is 
acceptable if the copy is issued by the service department or 
if the copy was issued by a public custodian of records who 
certifies that it is a true and exact copy of the document in 
the custodian's custody; and (2) the document contains needed 
information as to length, time and character of service; and 
(3) in the opinion of VA the document is genuine and the 
information contained in it is accurate.

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 38 
C.F.R. § 3.203(a), the VA shall request verification of 
service from the service department.  See 38 C.F.R. § 
3.203(c).

Under 38 C.F.R. §§ 3.40 and 3.41, certification of service is 
a prerogative of the service department, and VA has no 
authority to amend or change their decision.  The findings by 
a United States service department verifying or denying a 
person's service are binding and conclusive upon the VA.  See 
Spence v. West, 13 Vet. App. 376, 380 (2000); Venturella v. 
Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. 
App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).

Historically, the appellant filed a claim for VA benefits in 
June 1999.  He claimed he had service as a guerilla with the 
rank and serial number of a private.  He subsequently claimed 
VA benefits for several medical disorders.  In support of his 
claim, he submitted a Certificate from the Office of the 
Adjutant General, Armed Forces of the Philippines issued in 
November 1999.  This document, however, does not meet the 
legal requirements to establish veteran status.

Next, the appellant submitted a Roster of Troops purporting 
to show his name, with his first name listed as "[redacted]."  
However, [redacted] (the name listed on the Roster) is not the 
first name of the appellant on his claim for benefits, which 
is "[redacted]."  

The appellant claims that the person with the first name of 
[redacted] listed on the Roster of Troops was, in fact, him and 
that his actual first name of [redacted] was simply misspelled.  
A review of the claims file shows yet a third name, 
"[redacted]."  The appellant claims that all three names are 
either his real first name ([redacted]) or misspellings of his 
first name (Engo, [redacted]).

In an attempt to verify the appellant's service, the RO 
requested information from the service department, 
specifically ARPERSCEN.  In a document received in March 
2000, the ARPERSCEN indicated that the appellant "did not 
have service as a member of the Philippine Commonwealth Army, 
including recognized guerrillas, in the service of the United 
States Armed Forces."  However, it appears that the only 
name searched at that time was [redacted].  

The appellant stressed that he had been referred to by all 
three names ([redacted], [redacted], and [redacted]) and that he was 
actually the person listed as [redacted] on the Roster of Troops.  
In April 2000, the RO attempted to verify the appellant's 
service using all three names.  In August 2000 correspondence 
from ARPERCEN, it was determined that "no change [was] 
warranted in prior negative certification."  However, the 
appellant's date of birth was erroneously listed.

In July 2001, the appellant alleged, as previously, that his 
first name was variously spelled [redacted], [redacted], and [redacted], 
and that these were all the same person.  He claimed service 
connection benefits for malaria, a right knee disorder, and 
shrapnel wounds.  

In support, the appellant submitted a Certificate from the 
Office of the Adjutant General, Armed Forces of the 
Philippines issued in November 1999 purporting to show that 
he was in guerilla status from December 1944 to September 
1945.  However, this is the identical document considered and 
previously rejected by the RO because it does not meet the 
legal requirements to establish veteran status. 

Also of record is a Joint Affidavit dated in July 2001.  In 
it, two fellow soldiers stated that the person they knew as 
[redacted], [redacted], and [redacted], were one and the same.  They also 
maintained that the appellant developed malaria and sustained 
injuries during the Japanese Occupation during WWII.  
Further, he submitted two additional affidavits dated in June 
2005 to the effect that the affiants knew the appellant and 
asserted that his name was inadvertently misspelled in the 
Roster of Troops.  Again, this evidence does not support the 
appellant's claim because the affidavits do not meet the 
legal requirements to establish veteran status.

The next evidence associated with the file includes a January 
2002 Memorandum For File from the Veterans Service Center 
Manager.  The Memorandum noted that documents issued by the 
Philippine Army of the Philippine Veterans Affairs Office 
(with one exception) were generally of no value in 
establishing service connection.  The Memorandum stressed 
that the Philippine government had its own regulations and 
laws which permitted recognition of military service that was 
not recognized by the U.S. Army and that the findings were 
not binding on ARPERSCOM.

The Memorandum indicated that an attempt had been made to 
verify the appellant's claimed military service using his 
undisputed last name, and all three of the first names.  
Nonetheless, "[t]he Service Department certified that this 
individual had no valid military service in the Armed Forces 
of the United States."  This evidence does not support the 
appellant's claim because it is directly contrary to his 
contentions.  However, the request for information had again 
used the appellant's incorrect birth date.

In February 2002, the Board denied the appellant's claim on 
the basis that he had not submitted new and material 
evidence.  In September 2003, the Veterans Claims Court 
vacated the Board's decision and remanded the matter to the 
Board because of the need for, among other things, a new 
search using the appellant's correct birth date.  The Board 
then remanded the issue to the RO for further development.  

Subsequently, additional evidence was associated with the 
file including a response from ARPERSCOM dated in April 2005, 
which determined that the prior certification of the 
appellant's service (or lack thereof) was not based on his 
birthday but was based on the various spellings of his name.  
ARPERSCOM determined that the appellant (considering all 
three variations of his first name) had no service as a 
member of the Philippine Commonwealth Army, including 
recognized guerrillas in service of the U.S. Armed Forces.  

This was again confirmed in a May 2005 certification from 
ARPERSCOM, which concluded that the "individual does not 
have positive service."  This evidence affirmatively 
indicates that the appellant did not have legally sufficient 
military service to establish veteran status for purposes of 
VA compensation benefits.  

Next, the appellant has submitted a Certificate of Baptism 
dated shortly after his birth, a letter from the Office of 
Civil Registrar General dated in 2004 indicating that there 
is no record of birth for the appellant, and a letter from 
the Republic of the Philippines, Office of the Treasurer 
dated in 1966 to the effect that a birth certificate could 
not be issued for the appellant because the records of births 
corresponding to the year of his birth were lost during the 
Japanese Occupation.  This evidence does not support the 
appellant's claim because it does not provide probative 
information concerning his veteran status during WWII.  

In sum, the appellant has submitted various documents from 
the Philippine government as to recognized service in their 
(as opposed to the U.S.) military. These documents may not be 
accepted as verification of the appellant's service for the 
purpose of receiving VA benefits.

More importantly, utilizing all pertinent information of 
record for a search of records, the ARPERSCOM reported that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces.  The service 
department's findings are binding and conclusive upon VA.  
See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

The appellant has provided no further evidence that would 
warrant a request for re-certification from the service 
department.  See Memorandum for File, dated January 2002 
(discussed above); Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994).

In short, because the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces, he is 
not considered a "veteran" for purposes of establishing 
eligibility to VA benefits.  Therefore, his claim for VA 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The appellant was notified of the 
VCAA as it applies to his present appeal by correspondence 
dated in January 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant was not given prior to the 
first AOJ adjudication of the claim, the notice was provided 
by the AOJ prior to the transfer and certification of the 
appellant's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The issue on appeal was re-adjudicated and supplemental 
statements of the case (SSOCs) were provided to the appellant 
in May 2005 and July 2005.  The appellant has been provided 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices. 

The VCAA notice letter provided to the appellant generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claim.  
There is no allegation from the appellant that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.

In addition, by virtue of the decision on appeal, the 
statement of the case (SOC), and the SSOCs, he was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the May 2005 SSOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The appellant has not claimed that VA has failed to comply 
with the notice requirements of the VCAA and the Board finds 
that the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, multiple certifications have 
been obtained from the ARPERSCOM under all of the appellant's 
names and using the correct birth date.  All have responded 
that the appellant does not have qualifying service.  The 
evidence he has submitted in support of his claim has been 
carefully reviewed but does not meet the legal requirements 
to establish veteran's status.

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
Since the appellant has not established veteran's status for 
VA purposes, there is no need to obtain a medical examination 
to assess the extent of his claimed disabilities.  Therefore, 
the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.


ORDER

The claim to basic eligibility for VA benefits is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


